*751On Rehearing.
YOUNG, Justice.
Points 4 and 5 should be sustained, and to that extent I concur in above opinion. They read:
(4) “The court erred in failing to render judgment for title to and possession of the property in dispute because the evidence shows that the Greenway Park Home Owners Association, which claims to represent the Addition’s property owners as a whole, entered into a contract on the day of the trial with the defendants Mrs. Rhea H. Clark and Louise Timmerman, Executrix of the Estate of Jim Clark, Deceased, whereby the Association evidenced its intention of selling or leasing this property for commercial purposes and diverting its use from that intended by the developers, in violation of the provisions of the dedicatory instrument of 1927 by Drane and Stephenson, which provided it could abandon the tax and dedicate the property, and contains this clause: ,⅜ * * and excepting further that the property above .mentioned herein reserved to the grantors and not dedicated to the public, shall never be used by grantors or their heirs, administrators, executors or assigns, for any other purpose or purposes than those designated on the plat, * * ⅜ ’; and their actions being in effect an election under the terms of this instrument to abandon the maintenance tax imposed against them for upkeep of ‘A Park’, and brings into effect that provision of the dedication vesting the right and title to the property in the City of Dallas for the benefit of the public.” (S) “The court erred in failing to render judgment for the City of Dallas for title to and possession of the property in dispute because Drane and Stephenson, under their dedication, retained only the naked legal title to the property and the lot owners may use the property only as a park with no right to sell or lease it as they now propose to do.”